FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This Office Action is final.

This office action is in responsive to communication(s): 
Amendment filed on 9/15/2022.
Application filed on 10/26/2020 with effective filing date of 10/25/2019 based on provisional applications 62/926329, 62/926322, 62/926331, 62/926318, all filed on 10/25/2019.

The status of the claims is summarized as below:
Claims 1-13 are pending. 
Claims 1, 7 are independent claims.
In the amendment, claims 1-3, 5, 7-9, 11 have been amended.
Claim 13 has been added.
The previous claim objections to claims 1-12 are respectfully withdrawn, new claim objections are raised.

Response to Arguments

	The examiner acknowledges the amendment made to claim 1-3, 5, 7-9, 11 in the amendment filed on 9/15/2022.
	The previous claim objections to claims 1-12 are respectfully withdrawn, new claim objections are raised.

	Applicant’s arguments filed 9/15/2022 have been fully considered but they are directed to newly amended language which is now rejected in light of newly cited art Feadler.


Information Disclosure Statement
	The information disclosure statement(s) filed on 10/28/2022 comply/complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has/have been considered as to the merits.


Claim Objections

	Claim(s) 1-12 is/are objected to because of the following informalities:
	Per claim 1, claim 1 recites:
	A method of displaying media content through a user interface of a communication device … , the communication device including a processor, a user interface and a memory … , wherein each Activity of the plurality of Activities is an application component that provides a screen with which users can interact and wherein each Activity is given a window in which to draw a user interface … , the method comprising:
	detecting a first user interaction with the user interface;
	… .
	The examiner notes there are three instances of “a user interface” being recited prior to the “the user interface” recited in the method body, it’s unclear if they are the same or different user interfaces. For the purpose of the examination, the examiner assumes “the user interface” of the method body is referring to the 2nd instance of the underlined “a user interface”. The examiner suggests to amend the claim to clearly claim which instance of the “a user interface” the method body is referring to.
	Claim 1 further recites:
	A method of displaying media content …. the method comprising:
	…
	monitoring, during the predefined delay period, the operating system in order to detect a second user interaction with the user interface;
	…
	invoking, based upon the determining, … the backing Activity being configured to perform a monitoring function in order to detect the second user interaction with the user interface subsequent to the predefined delay period …;
	wherein the performing the monitoring function includes inspecting an operating system method called in relation to the backing Activity.
	It’s not clear to the examiner if the two instances of monitoring are the same or different monitoring processes, and which one of the “monitoring” function the last “wherein” clause is referring to. For the purpose of the examination, the examiner presumes the last “wherein” clause’s “monitoring function” is referring to the second instance of the monitoring function in the claim.
	Claim 7 recites similar languages for the “monitoring” function, and is likewise objected.
	Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Feadler et al. (US Pub 20170255967, from IDS, hereinafter Feadler).

Per claim 1, Feadler teaches: 
A method of displaying media content through a user interface of a communication device using an activity-based overlay technique ([0110] Activity-backed Overlay), the communication device including a processor, a user interface and a memory including program code, an application program and an activity-based operating system ([0045-0047] Fig. 2 CPU 210, a user interface with the input/output device module 220, memory 260 storing program code and application program 264, operating system 262, [0085] which can be an Activity-based operating system such as Android) wherein the application program uses a plurality of Activities wherein each Activity of the plurality of Activities is an application component that provides a screen with which users can interact and wherein each Activity is given a window in which to draw a user interface, ([0029, 0082-0083] an application uses Activities/application components to provide a screen/UI for user interaction) the processor performing the method by executing the program code, the method comprising:
	detecting a first user interaction with the user interface; ([0092, 0110, 0112-0113] when a user hits the Home button – a first user interaction - to end/leave an Activity/application currently displayed, there is 5 second delay imposed by the OS before any new Activity such as advertisement Activity can be started in step 705 of Fig. 7);
	initiating a timer upon the detecting the first user interaction wherein the timer is configured expire upon elapsing of a predefined delay period; ([0092, 0110, 0112-0113]) Android OS initiates a 5 second delay after user hit the Home button and before any new Activity such as advertisement can start; Fig. 7 shows at step 705, 710, although the z-axis Activity is launched behind a View, Android OS starts the 5 second delay timer for z-axis Activity);
	rendering an overlay containing the media content on a display of the user interface wherein the overlay is created using a predefined class of the activity-based operating system to display the media content; ([0092, 0110-0113] Android OS WindowManager class is utilized to paint a View containers with media for advertisement on the display during the 5 second delay before the advertisement Activity can start; Fig. 7 shows at step 705-710, a view with advertisement  media is painted at the same time when the backing Activity is launched behind the View with the delay timer);
	monitoring, during the predefined delay period, the operating system in order to detect a second user interaction with the user interface; ([0116] user can interact with the Back button and virtual buttons – second user interaction being monitored - displayed on the View of the advertisement media to exit the advertisement);
	determining, upon expiration of the timer, whether a detection of the second user interaction with the user interface occurred during the predefined delay period; and ([0114-0117] user can interact with the Back button and virtual buttons displayed on the View of the advertisement media to exit the advertisement; by the end of the delay timer, if the advertisement View has not exited, step 715 z-axis Activity is invoked, and client application continues execution of monitoring for further user interaction);
	invoking, based upon the determining, a backing Activity associated with the overlay wherein the backing Activity is invoked when the second user interaction with the user interface is not detected during the predefined delay period, the backing Activity being configured to perform a monitoring function in order to detect the second user interaction with the user interface subsequent to the predefined delay period and to dismiss the overlay from the display upon detecting the second user interaction subsequent to the predefined delay period; ([0091, 0110-0117] Fig. 7: Android imposes a 5 minutes delay timer after the user hits the Home button to end/leave the previous Activity/application, at the end of the timer, if the advertisement View has not exited out with a second user interaction with the Back button or virtual buttons, the backing Activity/advertisement application associated with the overlay/View is invoked at step 715 to monitor for home button presses and other transitions to other activities; at step 720 if home button presses and other transitions were detected, at step 725, the overlay and the backing Activity are both dismissed);
	wherein the performing the monitoring function includes inspecting an operating system method called in relation to the backing Activity. ([0039] Fig. 4 shows that if the user has click on the “continuous-play-advertisement” button within a predetermined time period, then the advertisement video would continue to play).

Per claim 2, Feadler further teaches: 
The method of claim 1 wherein the invoking includes invoking the backing Activity behind the media content on a z-axis of the display. ([0112-0114]: Fig. 7 shows at step 705-710, the backing Activity is invoked behind the View on a z-axis of the display);

Per claim 3, Feadler further teaches: 
The method of claim 1 further including dismissing, upon the expiration of the timer, the overlay from the display when the second user interaction with the user interface is detected during the predefined delay period. ([0116] user can interact with the Back button and virtual buttons – second user interaction being monitored - displayed on the View of the advertisement media to dismiss the overlay shown in the View).

Per claim 4, Feadler further teaches: 
The method of claim 1 wherein the first user interaction corresponds to an initial selection of a predefined element of the user interface and wherein the second user interaction corresponds to a subsequent selection of the predefined element of the user interface. ([0098, 0112] Fig. 6: at step 615, the client advertisement application determines if the current Activity is finishing, such as user pressing the back button, if yes, advertisement routine 620 is invoked, followed by the flow shown in Fig. 7; [0116] Fig. 7: during the delay timer for starting the back Activity when the View with media is displayed, if user presses the back button again, the advertisement routine exits).

Per claim 5, Feadler further teaches: 
The method of claim 4 wherein the predefined element of the user interface is a Home button wherein user selection of the Home button causes a current Activity to be hidden and causes the display to display a default or home image. ([0116, 0046] home button can be physical button or virtual buttons; Fig. 8 shows different virtual buttons where user can close the advertisement view and return to the default/home screen).

Per claim 6, Feadler further teaches: 
The method of claim 2 wherein the performing the monitoring function includes detecting a transition from one to another of the plurality of Activities. ([0114-0116] Fig. 7 step 715-720 the client application monitors for transition from one to another Activity).

Per claim 7, claim 7 is a system claim with a processor ([0045-0047] Fig. 2 CPU 210), a display ([0045-0047] Fig. 2 display 250), and a memory ([0045-0047] Fig. 2 memory 260) that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 8-12, claim 8-12 contain limitations that are substantially the same as claim 2-6 respectively, and are likewise rejected.

Per claim 13, Feadler further teaches:
The communication device of claim 8 wherein the processor is further configured perform the monitoring function by inspecting an operating system method called in relation to the backing Activity. ([0098, 0114] The ActivityManager class from the Android OS is used to assess and monitor activation of Home button and other indications of transitions to other Activities).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20180178128 A1
ONDA; Akio et al.
Computer system for giving reward in exchange for watching advertisement, has processor for controlling implementation of game, where processor gives reward to target player when advertisement option is controlled to be displayed


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
 The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHOEBE X PAN/Examiner, Art Unit 2176      
                                                                                                                                                                                                  
/ANDREW R DYER/Primary Examiner, Art Unit 2176